UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6326



THOMAS D. CROOKS, JR.,

                                              Plaintiff - Appellant,

          and

STEVE R. LUCAS,

                                                           Plaintiff,

          versus

MICHAEL MOORE, Director of the South Carolina
Department of Corrections,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-94-3242-2-17AJ)

Submitted:   December 12, 1996            Decided:   January 31, 1997


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Thomas D. Crooks, Jr., Appellant Pro Se. David Leon Morrison,
ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying his

motion for a preliminary injunction or a temporary restraining

order. We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Crooks v. Moore, No. CA-94-3242-2-17AJ (D.S.C.

Feb. 15, 1996). We also deny Appellant's motion for consolidation.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2